Citation Nr: 0736195	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the time of hearing, the 
veteran signed a waiver for RO review of additionally 
submitted evidence.  


FINDINGS OF FACT

1.  Service medical records are negative for treatment of 
hepatitis C.  

2.  The medical evidence does not show the veteran currently 
has disability due to hepatitis C of service origin.  

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).
        

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in February 2004 regarding the veteran's claim for 
service connection for hepatitis C.  In the letter, the 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  In March 
2006 the veteran received notice of the provisions for a 
disability rating and for the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of February 2004, as the claim of service connection for 
hepatitis C is denied, no disability rating or effective date 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content/timeliness error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  A VA examination was provided in 
2004.  As the veteran has not identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records are negative for treatment of 
hepatitis C.  

VA medical records dated in 1997, to include an April 2007 
evaluation, indicated a diagnosis of hepatitis C and 
treatment for the disease.  

In April 2004 the veteran was afforded a VA examination.  The 
claims folder was reviewed in conjunction with the 
examination.  The examiner noted that the veteran's service 
medical records contain no information regarding hepatitis 
risk factors, nor any illness which would be construed as 
hepatitis-like while in the military.  The veteran reported 
he was diagnosed with hepatitis in the 1990s and underwent 
treatment with interferon.  Since then he has tested negative 
for hepatitis C virus RNA.  It was noted that the veteran's 
October 2003 lab tests showed hepatitis C virus antibody 
positivity, with negative testing for hepatitis C virus RNA, 
indicating either a false-positive hepatitis C testing, or 
prior infection with hepatitis C and subsequent clearance of 
the virus likely due to interferon treatment.  The examiner 
opined that the veteran was asymptomatic with no evidence of 
chronic hepatitis C.  

VA medical records from December 2004 to December 2006 
referenced the veteran's hepatitis C by history and indicated 
there was no reoccurrence.  VA medical records from March 
2007 to September 2007 did not reference any occurrence or 
treatment for hepatitis C.  

During the veteran's September 2007 Board hearing, he 
testified that during service he was exposed to hepatitis C 
due to sharing razors and toothbrushes, and immunization 
injections with air gun injectors.  The veteran also 
indicated that in 2002 or 2003 he had a tattoo.  At the time 
of the hearing the veteran submitted medical literature, 
which his representative referenced in questioning the 
adequacy of the veteran's December 2004 VA examination.  The 
representative specifically cited that an individual may test 
negative for an anti-HCV virus despite having the HCV 
infection because they do not produce enough antibodies for 
detection with the EIA which is the test for hepatitis C.  

Analysis

On the basis of the service medical records, hepatitis C was 
not affirmatively shown to have been present during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the disorder was not noted or observed during service as 
evidenced by the service medical records and as there is 
otherwise no other evidence of the disorder during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disease after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between the veteran's past hepatitis C and an 
established injury or disease of service origin.  Moreover, 
the veteran's April 2004 VA examination determined the 
veteran did not currently have chronic hepatitis C.  There is 
no subsequent medical evidence of record to contradict this 
examiner's findings.  While the veteran and his 
representative questioned the adequacy of the veteran's April 
2004 VA examination, the Board finds it to be highly 
probative as it is consistent with the other evidence of 
record and was rendered by a medical doctor who had an 
opportunity to review the claims folder prior to examining 
the veteran.  In the absence of proof of any present 
disorder, there is no valid claim of service connection for 
hepatitis C.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For the above reasons, as the preponderance of the evidence 
is against the claim of service connection and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


